DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.1.	Applicant’s Amendment to Claims and Remarks filed on November 28, 2022  are acknowledged.
2.2.	Claims 1-18, 22-23 and 28 have been canceled.  Claims 25-27, 29-30 and 32  have been withdrawn. 
2.3.	Claim 19 has been amended by further specifying that Ratio (A)/(A) +(B) is " at least 0.35 
a molar amount of alicyclic diol units (B) other than the 1,4:3,6-dianhydrohexitol units (A) ranging from 31 to 42.5 mol %;
a molar amount of terephthalic acid units (C) ranging from 45 to 55 mol %." 
2.4.	Support for the amendments to Claim 19 has been found in Applicant’s Specification as indicated by Applicant and  in paragraph [0049] of Published Specification ( US 2019/0184612). Therefore, no New Matter has been added with instant Amendment. 
2.4. 	Thus, Claims 19-21, 24, 31 and 33 are active and will be examine on the merits.
3.	It is noted that scope of Claim 19 has been changed. Therefore, New grounds of Rejection have been introduced as explained below.
	Consequently, it is appropriate to make instant Action Final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
4.	Claims 19-21, 24, 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
4.1.	It is unclear what is the basis for content of all diols and all acids in the claimed polyester. Note that because Applicant's uses open language, the scope of claim 19  opens to presence any other compounds, for example, hydroxy acid(s), other cyclic diol than diol B and other acids in addition to terephthalic acid.  Ratio (A)/[(A) +(B)] does not require that sum of A+B is equal to specific amount – 100 mole% of all diols or 50 mole% if based on all units of the polyester and also does not require that ratio include sum of all cyclic diols.
4.2.	 Applicant Claim 19 recites Ratio (A)/[(A) +(B)] in range from 0.35 to 0.65 and same claim recites that polyester comprising specific ranges expressed in mol% Isosorbide, CHDM and Terephthalic acid. 
However, simple calculation of the Ratio (A)/[(A) +(B)] produced following: 
for lowest content of Isosorbide- 2.5 / 2.5 + 42.5 = 0.055 and for highest content of Isosorbide – 14 / 14 +31 = 0.31; 
Therefore, range for the claimed Ratio and range  for the diols units do not correlate and contradict each other. Thus, scope of Claim 19 is not clear and for this reason, indefinite. 
4.3.	it is unclear how claimed polyester has different amount of acid units in comparison with sum of all diols units: 55 mol% of acid units and only 45 mol% of diols units  – this lead to unbalanced polyester which cannot have significant Molecular weight suitable for production of injection molded parts. 
At least for reasons above, scope of Claims 19-21, 24, 31 and 33 are indefinite. 
   
 Claim Rejections - 35 USC § 103
      The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.    	Claims 19-21, 24, 31 and 33 are rejected under 35 U.S.C. 103 as obvious over Koo et al "Structural and thermal properties of poly(1,4-cyclohexane dimethylene terephthalate) containing isosorbide", 2015  ( reference of Record)  as evidenced by Poulat et al ( US 2018/0355100) in view of  Carman et al ( US 2013/00952263)  and Kim et al (US 2013/0295306).
5.1.	Regarding Claims 19-21, 24, 31 and 33,  Koo  disclosed PICT polyester resin and  samples  made from this polyester, wherein PICT resin comprising as acid component TA ( terephthalic acid) and as diol component, from about  5.8 mol% to 25.4 mol% of ISB ( isosorbide) in combination with CHDM (1,4-cyclohexanedimethanol) – see Table 1 or based on sum of all diols equal 50 mol% - from 2.9 mol% to 12.7 mol% of ISB and from 47.1 mol% to 37.3 mol% of CHDM.  Therefore, ranges for ISB and CHDM disclosed by Koo are significantly overlapping with ranges  as claimed by Applicant. Note that Tg of the PICT disclosed by Koo is in same range ( see Table 1) as claimed by Applicant in Claim 33. 
5.2.	Regarding viscosity limitation of Claim 19, note that polyester disclosed by Koo has  IV ( intrinsic viscosity ) of  about 0.60 dL/g ( see Table 1). Therefore, even though Koo  using different method for measuring IV, this range of viscosity is in the same range as claimed by Applicant as evidenced by Poulat et al ( US 2018/0355100).
 In this respect, note that according to Poulat, both viscosities ( IV and RD- reduced viscosity ) in good correlation with each other. For example, see evidence provided by Poulat et al ( US 2018/0355100, Table 3) for viscosity of same polyesters, wherein  RD is  73.5 ml/g and IV is  0.66 dL/g. Therefore, it is reasonable to assume that IV of polyester disclosed by Koo is in the same range as RD viscosity claimed by Applicant.  
5.3.	Thus, Koo disclose all compositional limitations of the polyester as claimed by Applicant but silent regarding use of PICT for production of IMP (injection molded parts).
 However, because Koo disclosed substantially same PICT than it would be expected that this polyester is suitable for same application, including production of IMP.
5.4.	In this respect, note that production of IMP from polyesters comprising isosorbide is well known.
	Carman teaches that polyester comprising isosorbide and other alicyclic diol, including Isosorbide and CHDM (see [0818]) and with viscosity (see, for example [0675], Claims) in range more than 0.5 dL/g is suitable for production of different articles including IMP (see [1028]) : “ injection molded articles, extrusion blow molded articles, injection blow molded articles..). Kim et al (US 2013/02953060, [0003] and [0008])) also teaches that polyesters comprising Isosorbide with IV more than 0.5 dL/g can be used for different articles, including injection molded articles: " polyester resins  having the intrinsic viscosity of 0.5 dl/g or more can be used for a bottle, a film, a sheet and injection molding" and pointing out that ( see [0008]): The copolymerized polyester resin according to the present invention has superior heat-resistance and impact strength because of isosorbide used as a diol component of the copolymerized polyester resin.."
5.5.	Therefore, it would be obvious to one of ordinary skill in the art to use polyester disclosed by Koo in order to produce any IMP as taught by Carman and Kim in order to obtain injection molded article with improved impact strength due to presence of Isosorbide in the polyester. 
5.6.	Regarding Claim 24 see Carman paragraph [1169].

Response to Arguments
6.	Applicant's arguments filed on November 28, 2022 have been fully considered but they are moot in view of New Grounds of Rejections and also unpersuasive with respect to all Rejections of Record. 
7.	Applicant's arguments regarding Claims 19-21, 24, 31 and 33  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite based on following statement: " without conceding to the correctness of the
Examiner's position and solely to expedite prosecution, applicant has amended claim 19. In view of this amendment, the indefiniteness rejection is moot. Moreover, the skilled person is aware that he/she should adapt the molar amounts in order to be able to manufacture a polyester. Claim 19 refers to the molar ratio and the molar amounts of A, B and C which represent cumulative limitations which define the claimed polyester. As such, the claims are clear to a person skilled in the art.".
	Therefore, Applicant fails to address rationales used by Examiner in order to show that scope of Claim 19 is indefinite, especially with respect to Ratio (A)/[(A) +(B)] = 0.35-0.65 which is contradicted all ranges claimed by Applicant in Claim 19.
	Therefore, this Applicant's argument was found unpersuasive. 
8.	Applicant's argument regarding the Prior art Rejection of Record over Koo combined with Carman and Kim based on alleged deficiency of individual references and alleged use of " hindsight ... gleaned from the disclosure found in the instant
specification with respect to Impact strength of polyester comprising Isosorbide".
8.1.	Regarding Koo Applicant stated that: "   Koo is silent on the mechanical properties of the polyesters". In response for this argument note that Applicant's independent claim 19 and any other dependent claims do not require that polyester as claimed by Applicant have specific mechanical properties.   
	However, Koo specificly stated that: " As expected, by incorporating ISB in the backbone of the copolyester, the Tg increases and the Tm decreases, opening up the
possibility of using ISB as a comonomer to control the thermal properties."- see page 6974, left col., second paragraph from top.
8.2.	Regarding Carman applicant stated : " Carman teaches object manufacturing starting from the specific polyesters described in Carman, which are different from those described in Koo". In response for this argument note that Carman as a secondary reference does not need teach exactly same limitations/ polyester – this already done by Koo – note that Applicant did not show that Koo fails teach all the compositional limitations of same polyester as claimed by Applicant. However, as explained in paragraph 5.4. above, Carman teaches that polyester comprising isosorbide and other alicyclic diol, including Isosorbide and CHDM (see [0818]) and with viscosity (see, for example [0675], Claims) in range more than 0.5 dL/g is suitable for production of different articles including IMP (see [1028]) : “ injection molded articles, extrusion blow molded articles, injection blow molded articles..). Therefore, Carman confirming that PICT disclosed by Koo is suitable for production of extruded or injection molded articles.
	Regarding Applicant's arguments that Examiner use " hindsight ... gleaned from the disclosure found in the instant specification with respect to Impact strength of polyester comprising Isosorbide" note that this information is well known in the art : Kim ( publication date – Nov 7, 2013) disclosed just this specific  feature of the polyester modified by presence of Isosorbide : " The copolymerized polyester resin according to the present invention has superior heat-resistance and impact strength because of isosorbide used as a diol component of the copolymerized polyester resin" – see [0008].
	Therefore, Applicant's arguments were found unpersuasive and all Rejections are maintained and made Final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763